Citation Nr: 1311093	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  11-19 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from October 1953 to October 1956, including service in Korea during the Korean War from April 1954 to March 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In December 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in New York.  A transcript of the hearing is in the claims file.  

The issue of service connection for PTSD was denied by the Board in April 2012.  At that time, the claim for service connection for an acquired psychiatric disorder other than PTSD was remanded to request that the Veteran provide authorization for VA to obtain his complete medical records, including those from Dr. Louis Teitelbaum.  This was accomplished, and the claim was readjudicated in an April 2013 supplemental statement of the case (SSOC).  For these reasons, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

FINDINGS OF FACT

1.  A psychiatric disorder was not noted at entry to the Veteran's active duty service. 

2.  A psychiatric disorder clearly and unmistakably existed prior to the Veteran's active duty service. 

3.   The pre-existing psychiatric disorder clearly and unmistakably was not aggravated by service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely October 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA psychiatric examination in August 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion and findings obtained in this case are adequate.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of service connection for a psychiatric disorder has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination report that includes a nexus opinion, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

As noted above, this claim was remanded so that the Veteran could provide authorization for VA to obtain his complete medical records, including those from Dr. Louis Teitelbaum.  This was requested of him in an April 2012 letter.  The letter was very specific that his authorization was needed for Dr. Teitelbaum, who is a private physician.  In response, the Veteran did not provide such a release, but instead referred to VA treatment he was receiving.  The supplemental statement of the case issued to him in February 2013 noted that he had not provided the necessary release.  No response was received from the Veteran.  The Board's prior remand notified the Veteran of the importance of any records showing treatment after service, and VA can take no further action to obtain private treatment records without his consent.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.


Service Connection Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   The condition at issue, if a psychosis, is a "chronic disease" listed under 38 C.F.R. § 3.309(a), therefore, 38 C.F.R. § 3.309(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).    

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 C.F.R. §§ 3.304, 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

VA may establish a lack of aggravation with a showing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection for an Acquired Psychiatric Disorder

The Veteran has been treated for dysthymia and major depressive disorder.  He contends that his psychiatric disorder began during active duty service and is directly related to an incident during service where the Veteran killed an enemy combatant.  The September 1953 service entrance examination is negative for a diagnosis of a psychiatric disorder.  After a physical, he was considered to be qualified for service.  For that reason, he is entitled to the presumption of soundness.

Even finding that the presumption of soundness attached at the time of induction, there is clear and unmistakable evidence that the Veteran had a chronic psychiatric disorder prior to active duty.  First, the Veteran himself acknowledged that he had symptoms of depression, insomnia, and nightmares prior to service.  See Jandreau, 492 F.3d at 1377 (lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional).  Further, while there are no contemporaneous records associated with the claims file, an August 2006 private treatment note reflects symptoms of depression since childhood.  In the August 2010 VA psychiatric examination, the VA examiner opined that the Veteran's psychiatric disorder pre-existed active duty service.  

During the December 2011 Board personal hearing, the Veteran testified that prior to entrance into active duty, he had difficulty adjusting to school.  The Veteran also testified that his psychiatric symptoms did not begin until service in Korea; however, the Board finds this testimony to be not credible.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other earlier lay statements that he had not received any wounds in service).  His testimony was simply not in accord with the historical medical evidence.  

The Court has held that post-service medical judgment alone may be used to rebut the presumption of soundness as long as the evidence is clear and unmistakable.  See Jordan v. Principi, 16 Vet. App. 335 (2002), withdrawn, 2002 WL 31445159 (Vet. App. Nov. 1, 2002); but see Jordan v. Principi, 17 Vet. App. 261, 280 (2003) (medical judgment may play a conclusive role in making presumption of soundness determination).  Based on the post-service evidence outlined above, the Board finds clear and unmistakable evidence that a psychiatric disorder preexisted service.

Next, under Wagner, to rebut the presumption of soundness, the evidence must show that the disorder both clearly and unmistakably preexisted active service and clearly and unmistakably was not aggravated by service.  In this case, the Board also finds that the evidence demonstrates that the preexisting psychiatric disorder clearly and unmistakably was not aggravated by service.  Service treatment records for the Veteran's period of active duty from October 1953 to October 1956 do not show any treatment for a psychiatric disorder or psychiatric disorder symptoms.  In the September 1956 service separation examination, the service examiner did not report any psychiatric disorder or psychiatric disorder symptoms.  

Moreover, in August 2010, the Veteran was afforded a VA examination for a psychiatric disorder.  The claims file was reviewed.  The VA examiner opined that the psychiatric disorder was not aggravated by active service.  The VA examiner reported that his opinion was based upon the available data and the examination findings.  

In this regard, a preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Significantly, however, intermittent flare-ups of a preexisting disorder are insufficient to be considered an aggravation.

In finding no aggravation, the Board places significant probative value on the absence of an injury or even an increase in complaints or treatment for a psychiatric disorder during service.  As noted above, the service treatment records are negative for any treatment for a psychiatric disorder or psychiatric disorder symptoms.  In the September 1956 service separation examination, the service examiner did not report any psychiatric disorder or psychiatric disorder symptoms.  This weighs against a finding of increased symptomatology during service.  

In finding no aggravation by service, the Board also places significant probative value on the absence of treatment for many years after service separation.  Post-service VA and private treatment records do not reflect any complaints, treatment, or diagnosis for a psychiatric disorder until 2002.  As noted above, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.  Again, the Veteran was given the opportunity on remand to authorize VA to obtain private medical records for psychiatric treatment received prior to him seeking care at VA, but he did not do so.  At this time, the evidence simply does not show treatment for many decades after service.

In finding no aggravation, the Board also places significant probative value on the August 2010 VA psychiatric examination undertaken to specifically address the issue.  After a review of the claims file, the VA examiner opined that a psychiatric disorder was not aggravated by active service.  The VA examiner summarized the Veteran's reported pre-service history, his in-service history, and his post-service history.  The VA examiner reasoned that there was no treatment for a psychiatric disorder in service and that there was no treatment for a psychiatric disorder for many years after service.  The VA examiner further reasoned that even accepting the reported incident in service where the Veteran killed an enemy combatant, which likely produced fear of hostile military activity, his current psychiatric symptoms were less likely than not related to that fear of hostile military activity.  

The August 2010 VA psychiatric opinion is competent and probative medical evidence because it is factually accurate, the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

The Board has also considered the Veteran's lay statements regarding aggravation.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He has indicated that he experienced aggravation of a psychiatric disorder in service after killing an enemy combatant in Korea.  While the Board reiterates that the Veteran is competent to report symptoms as they come to him through his senses, the permanent aggravation of his psychiatric disorder is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis, because such an opinion requires specific medical knowledge and training and is diagnosed primarily on clinical findings and/or comprehensive psychiatric testing.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Because the record contains clear and unmistakable evidence showing that the Veteran had a psychiatric disorder which preexisted his entrance into active service in September 1953, and clear and unmistakable evidence that the preexisting psychiatric disorder was not aggravated by active service, the presumption of sound condition for his active duty service is rebutted, and the claim must be denied.  

Because the record contains clear and unmistakable evidence showing that the Veteran had a psychiatric disorder which preexisted his entrance into active service that clearly and unmistakably was not aggravated by his active service, his claim is denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.





ORDER

Service connection for a psychiatric disorder other than PTSD is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


